           Case 1:19-cv-06984-RA Document 39 Filed 02/05/21 Page 1 of 1

                                                                     USDC-SDNY
                                                                     DOCUMENT
                                                                     ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                         DOC#:
SOUTHERN DISTRICT OF NEW YORK                                        DATE FILED: 02/05/21

 LENARD SHEYLETH BERNARDEZ
 MELENDEZ,

                                 Plaintiff,
                                                                     19-cv-6984 (RA)
                         v.                                               ORDER
 MOKBAR LLC, et al.

                                 Defendants.

RONNIE ABRAMS, United States District Judge:

         On November 9, 2020, Plaintiff filed a letter through counsel asserting that Defendants
have breached the terms of the parties’ settlement agreement by failing to make payments owed to
her. See Dkt. 31. The Court directed Defendants to respond to this letter, and Defendants have
requested and received three extensions to file a response, each time noting that the parties are
attempting to resolve the issues raised in Plaintiff’s letter without further Court intervention.
Defendants’ previous request for an extension, filed on December 30, 2020, was made eight days
after a response had been due. See Dkts. 36, 37. The Court nonetheless granted the extension until
January 29, 2021, noting that no further extensions would be granted absent good cause. See Dkt.
38. Once again, a deadline has passed with Defendants having neither responded in substance to
Plaintiff’s letter nor requested additional time to respond. The Court appreciates that the parties
are attempting to resolve this matter without further Court intervention, and hopes that they can,
but the Court will not tolerate disregard for its deadlines, particularly given the nature of Plaintiff’s
assertions.
         The parties are directed to appear for a telephone conference on Wednesday,
February 10, 2021 at 10:00 a.m. The parties shall use the following dial-in information to call in
to the conference: Call-in Number: (888) 363-4749; Access Code: 1015508. This conference line
is open to the public.

SO ORDERED.

Dated:     February 5, 2021
           New York, New York

                                                    Ronnie Abrams
                                                    United States District Judge
